Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153185                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 153185
                                                                    COA: 315323
                                                                    Wayne CC: 12-008021-FC
  WILLIAM LYLES, JR.,
           Defendant-Appellee.

  _____________________________________/

        On order of the Court, the application for leave to appeal the December 22, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the trial court’s failure to correctly instruct the jury regarding
  defendant’s evidence of good character was sufficiently prejudicial to warrant a new trial.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2016
           a0928
                                                                               Clerk